DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/KR2016/011615 filed 17 October 2016. Acknowledgement is made of the Applicant’s claim of foreign priority to KR1020150144640 filed 16 October 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6 July 2021 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 6 July 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 6 July 2021, it is noted that claim 1 has been amended. Support can be found in the specification at [0054]. No new matter or claims have been added.

Election/Restrictions
The Applicant has previously elected vitamin (dry wound healing agent), protein for healing (wound healing agent), polyurethane (hydrophilic polymer), and release paper (first release member). It is noted that the Applicant has not made a species election for hydrophobic polymer or second release member.

Status of the Claims
Claims 1-14 are pending.
Claims 5-7 are withdrawn as being towards a non-elected species.
Claims 1-4 and 8-14 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2014/0322512) in view of Smith et al. (US 2006/0153904).
The Applicant claims, in claim 1, a dry pad comprising a wound covering membrane and a first release member (a support which is separated from the wound covering membrane). The membrane is electrospun and is made of a solution of a hydrophilic polymer that is swollen by wound exudate, a hydrophobic polymer, and a dry wound-healing agent that is released through swelling of the hydrophilic polymer. Claim 1 further requires the wound-covering membrane to be disposed on the first release member. In addition, the membrane has at least two layers of wound-covering membranes of which contents of the hydrophilic polymer gradually increases towards the wound. The limitation reading “configured to be swollen by an exudate secreted from a wound of a user” is towards a property of the polymers that is inherently present in the composition as claimed when used as a wound covering device. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, m. In claim 11, the ratio of hydrophilic to hydrophobic is from 3:7-9:1. In claim 12, the dry wound healing-agent is used in from 0.1-15 wt%. Claim 13 requires the dry wound-healing agent to include a vitamin in from 5-10 wt%. Claim 14 requires the dry wound-healing agent to be linked to or contained in a hydrophilic polymer chain in the fiber and further recites properties that are inherent in the hydrophilic polymer (see MPEP 2112.01 (II)). 
Pham teaches multi-component fibers that comprise a) a polymeric sheath comprising one or more hydrophilic or hydrogel-forming polymers and b) a polymeric core that comprises one or more polymers more hydrophobic than the hydrophilic polymer [0057, 0061]. A hydrogel sheath has good water absorption and retention properties coupled with strength, elasticity, durability, and shrinkage [0067]. The fibers are prepared by electrospinning techniques [0039, 0050] wherein both the sheath and core portions are provided as solutions in a concentric needle that meets at the point of exit of the needle [0039, 0136]. At said exit point, the solutions of the core and the sheath are in contact in the Taylor cone and can thus be considered mixed to some degree. The ratio of polymers can range from 2:1-100:1 of hydrophilic to more hydrophobic polymer [0059]. Regarding the sheath (hydrophilic) polymers, Pham teaches polyurethane is a preferred species [0062]. Regarding the core (hydrophobic) 
Pham does not teach a second wound-covering membrane layer. Pham does not teach the dry wound-healing agent as being a vitamin nor does it teach the wound-healing agent as being a protein. Pham also does not teach a second release member on the opposite surface. Pham does not teach the amount of therapeutic agent.
Smith teaches a non-woven fiber assembly for use in medical dressings and wound healing [0014]. An advantage of using electrospun fibers in wound dressings is that very thin fibers can be produced and then formed into non-woven mats of any 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Pham does not provide any motivation to select this specific combination of polymers, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of hydrophilic and hydrophobic polymers from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” Thus, it would have been obvious to prepare a fiber for a hydrogel mesh comprising a hydrophilic polyurethane sheath and a hydrophobic polystyrene core in a 1:1 ratio wherein the fiber has a diameter of 1 micron and wherein the polymers are in solution and mixed in a Taylor cone at the needle tip. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). Consistent with this reasoning, it would have been obvious to select any ratio as taught by the art based on the desired outcome. 

Regarding the release member(s), Pham teaches that the hydrogel can comprise a backing layer, which is obvious to make of paper or similar materials. It would have been obvious to include a backing layer on either side of the hydrogel mesh layer to preserve the composition prior to use. Generally, it is prima facie obvious to duplicate or rearrange parts taught in the prior art (see MPEP 2144.04 (VI)B). Along the same reasoning, it would have been obvious to use two or more hydrogel layers as taught by Pham. 
Regarding the therapeutic agent of Pham, any small molecule drug, biologic, genetic material, etc… can be used [0075]. Vitamins are usually small molecule organics and proteins fall under the category of biologics. Thus, it would have been obvious to choose either or a combination thereof as the wound-healing agents of Pham since Pham is open to any therapeutic in these categories. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).
.

Response to Arguments
Applicant's arguments filed 6 July 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 5-8 of their remarks, that the term “solution” was discussed as a possible replacement term and that the claims have been amended to incorporate said term. The Applicant argues that the claimed solution must be distinguished from the core/sheath structure of Pham where the core is formed of a hydrophobic polymer and the sheath formed of a hydrophilic polymer.
In response, Pham teaches forming a core-shell fiber but teaches forming it using a concentric needle. The core solution (hydrophobic polymer and therapeutic) and the sheath solution (hydrophilic) are simultaneously released from the needle and meet in a Taylor cone, which is the cone of solution that forms at the end of the needle. Therefore, once ejected from the needle, the core and the sheath solutions will necessarily mix in some amounts before forming the electrospun fiber. Therefore, the invention of Pham renders obvious the instantly claimed fibers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613